Name: Commission Implementing Decision (EU) 2016/260 of 23 February 2016 amending Decision 2006/80/EC as regards Poland (notified under document C(2016) 965)
 Type: Decision_IMPL
 Subject Matter: Europe;  agricultural policy;  European Union law;  agricultural activity;  means of agricultural production
 Date Published: 2016-02-25

 25.2.2016 EN Official Journal of the European Union L 49/9 COMMISSION IMPLEMENTING DECISION (EU) 2016/260 of 23 February 2016 amending Decision 2006/80/EC as regards Poland (notified under document C(2016) 965) (Only the Polish text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2008/71/EC of 15 July 2008 on the identification and registration of pigs (1), and in particular Article 3(2) thereof, Whereas: (1) Directive 2008/71/EC sets out the minimum requirements for the identification and registration of animals, without prejudice to more detailed Union rules which may be established for disease eradication or control purposes. (2) Under Article 3(1) of Directive 2008/71/EC, Member States are to ensure that the competent authority has an up-to-date list of all the holdings which keep animals covered by this Directive and are situated on their territory. (3) Article 3(2) of Directive 2008/71/EC provides the possibility to authorise Member State to exclude from the list of holdings required by Article 3(1) of that Directive natural persons who keep one single pig which is intended for their own use or consumption, provided that this animal is subjected to the controls laid down in that Directive before any movement. (4) Commission Decision 2006/80/EC (2) authorises certain Member States to apply the derogation provided for in Article 3(2) of Directive 2008/71/EC as regards holdings with one single pig. (5) Poland is authorised to apply the derogation provided for in Article 3(2) of Directive 2008/71/EC as regards holdings with one single pig. (6) Poland has requested the withdrawal of the Member State authorisation provided for in Article 3(2) of Directive 2008/71/EC as regards holdings with one single pig and has implemented the requirements of the identification and registration laid down in that Directive. (7) On the basis of this information, it is appropriate to delete the entry for Poland in the list set out in the Annex to Decision 2006/80/EC, as regards the application of the authorisation provided for in Article 3(2) of Directive 2008/71/EC concerning holdings with one single pig. (8) Annex to Decision 2006/80/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/80/EC is replaced by the text in Annex to this Decision. Article 2 This Decision is addressed to the Republic of Poland. Done at Brussels, 23 February 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 213, 8.8.2008, p. 31. (2) Commission Decision 2006/80/EC of 1 February 2006 granting certain Member States the derogation provided for in Article 3(2) of Council Directive 92/102/EEC on the identification and registration of animals (OJ L 36, 8.2.2006, p. 50). ANNEX ANNEX Member States authorised to apply the derogation provided for in Article 3(2) of Directive 2008/71/EC as regards holdings with one single pig: Czech Republic France Italy Portugal Slovenia Slovakia